Citation Nr: 0706283	
Decision Date: 03/05/07    Archive Date: 03/13/07	

DOCKET NO.  04-40 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder. 

2.  Entitlement to service connection for degenerative 
arthritis. 

3.  Entitlement to service connection for a chronic sinus 
disorder. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in Waco, Texas, 
that denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained to the 
extent possible.

2.  There is no competent medical evidence linking any 
current bilateral foot disorder, except for gout, with the 
veteran's active service.

3.  There is no competent medical evidence linking any 
current arthritis with the veteran's active service.

4.  The competent medical evidence does not relate a chronic 
sinus disorder to the veteran's active service.

5.  By decision dated in April 2001, service connection for 
prostate cancer as the result of alleged exposure to 
herbicides was denied by the RO.

6.  Evidence received since the April 2001 RO decision 
denying service connection for prostate cancer is cumulative 
of the record at the time of the 2001 denial and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A chronic foot disorder other than gout was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  Arthritis was not incurred in or aggravated by active 
military and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A chronic sinus disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

4.  New and material evidence to reopen a claim for service 
connection for prostate cancer as a result of exposure to 
herbicides has not been received.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims folders 
which includes, but is not limited to:  rating decisions, the 
veteran's contentions, including the transcript of a hearing 
before a Decision Review Officer at the VARO in Waco in April 
2005, service medical records, and VA medical records.  
Although the Board has an obligation to provide reasons and 
bases supporting its decisions, there is no need to discuss 
in detail all the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The lapse of many years between the 
veteran's separation from service and the first treatment for 
a claimed disorder is evidence against the claim.  See Maxson 
v. Gober, 203 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the veteran is competent to 
provide evidence about what he experienced; for example, he 
is competent to report that he incurred certain injuries 
during service or that he experienced certain symptoms.  See 
e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

Service Connection.

Service connection may be established for a chronic 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection may be granted on a presumptive basis for 
arthritis if the disability was manifested to a compensable 
degree of 10 percent or more within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).

A Chronic Foot Disorder, other than Gout.

Service connection for gout was granted by rating decision 
dated in November 1985.  It was noted that the veteran had 
sustained an attack of gout in November 1975 and had periodic 
attacks during the remainder of service, primarily involving 
the right foot.  A 20 percent disability rating was assigned, 
effective November 1, 1985, the day following the veteran's 
separation from service.

A review of the service medical records reveals on one 
occasion in 1968 the veteran was seen for treatment of 
dryness and scaling of the feet.  It was indicated this was 
not a fungal infection.  The remainder of his service medical 
records is without reference to complaints or findings 
indicative of the presence of a foot disorder other than 
gout.

The post service medical records include the report of a VA 
general medical examination in September 2001.  Clinical 
examination of the right foot was unremarkable.  A foot 
disorder other than gout was not diagnosed.

At the time of VA examination of the bones in December 2003, 
there was notation of mild right foot hallux valgus at the 
first metatarsal phalangeal joint.  None of the medical 
records associates any current foot disorder, other than 
gout, to the veteran's active service.  Accordingly, service 
connection is not warranted because the evidence shows that a 
chronic foot disorder other than gout was not diagnosed for 
years following service discharge and there is no indication 
of a relationship between any current foot disorder other 
than gout and any incident of the veteran's active service.  
The Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence.  Lay assertions of medical status 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Arthritis.

The service medical records are without reference to 
complaints or findings indicative of the presence of 
arthritis.  The post service medical records do not identify 
the presence of arthritis for years following service 
discharge.  The post service records include the report of a 
VA general medical examination of the veteran in September 
2001.  Clinical examination of the right foot, ankles, and 
knees, was unremarkable.  X-ray studies of the joints were 
not accomplished.  A diagnosis of arthritis was not made.  
Degenerative joint disease of the lumbar spine and hips was 
noted on VA examination in December 2003.  However, there is 
no medical opinion of record that links the current arthritis 
to the veteran's active service or establishes its onset 
within 1 year of separation from such service.  The only 
evidence that links the current arthritis to the veteran's 
active service is the veteran's own allegation.  However, the 
contemporaneous evidence does not support this allegation.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (a 
claimant's assertions can be contradicted by the 
contemporaneous medical histories and complaints).

Accordingly, service connection on a direct or presumptive 
basis for arthritis is not in order.  The Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's arthritis was incurred in or aggravated by 
his active military service.  The Board notes that the 
veteran's assertions are insufficient to establish service 
connection.  As noted above, it is well established that lay 
persons without medical training are not competent to comment 
on medical matters such as diagnoses, dates of onset, or 
cause of the disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions).

A Chronic Sinus Disorder.

A review of the service medical records shows that the 
veteran was seen on one occasion in March 1966 for nasal 
congestion.  An impression was made of allergic rhinitis.  He 
was seen on one other occasion in October 1970 and another 
occasion in February 1985 for nasal congestion and viral 
rhinitis and other respiratory conditions were indicated.  
The remainder of the service medical records is without 
reference to complaints or findings indicative of the 
presence of a chronic sinus disorder, including examination 
at separation from service.  A chronic sinus disorder has not 
been diagnosed by the post service medical evidence of 
record.  Whatever sinus problems the veteran had while in 
service were apparently transitory in nature and resolved 
without residual disability.

The post service medical evidence does not document the 
presence of a chronic sinus disorder.  In the absence of any 
present disability, there can be no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, the record contains no competent evidence that 
the veteran currently has a chronic sinus disorder.  The 
veteran has not submitted any competent medical evidence that 
he currently has a chronic sinus disorder.  Accordingly, the 
claim with regard to this issue must be denied.

New and Material Evidence.

Service connection for prostate cancer as a result of 
reported exposure to herbicides was denied by the RO in April 
2001.  That decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  However, if new and material evidence is received 
with respect to a claim that has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.

The veteran's application to reopen his claim was filed in 
January 2003.  The definition of new and material evidence 
found at 38 C.F.R. § 3.156(a) is as follows:

New evidence means existing evidence not 
previously submitted to agency decision 
makers.  Material evidence means existing 
evidence that, by itself or when 
considered with the previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Board notes that VA regulations provide that, if a 
veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
disabilities that include prostate cancer.  Presumptive 
service connection for this disorder as a result of Agent 
Orange exposure is warranted if the requirements of 
Section 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The governing law provides that a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307, 3.309.

The evidence of record at the time of the April 2001 RO 
decision included the service medical records that were 
negative for complaints or findings indicative of the 
presence of prostate cancer.  The evidence also included 
medical reports dating from 1999, a time a number of years 
following service discharge, documenting the presence of 
prostate cancer.  The records included a service department 
medical center report dated in December 2000 indicating that 
the veteran presented with an elevated PSA.  He had had two 
negative prostate biopsies in the past, with the last one 
being in February 2000.  Prostate examination in December 
2000 revealed a diagnosis of adenocarcinoma of the prostate.

The evidence also included a March 2001 statement from the 
veteran in which he claimed he was exposed to Agent Orange 
while serving in Korea.  In another communication dated that 
month, he stated there were no other medical records to 
consider other than the evidence already on file.  It was 
determined that his service personnel records did not show 
that he was ever in Vietnam and therefore exposure to 
herbicides could not be conceded.

Evidence of record received subsequent to the 2001 decision 
included the report of an e-mail communication from an 
individual on the policy staff at the Compensation and 
Pension Service of VA.  She indicated that information with 
respect to the use of herbicides in Korea, to include the 
names of units potentially exposed, was conveyed during a 
March 2003 conference call.  It was stated that the veteran's 
unit was not identified by the Department of Defense as 
having been located in the area of Korea where Agent Orange 
was sprayed.  It was noted that the only location in Korea 
where Agent Orange was used was along the Demilitarized Zone.  
She referred to information provided to her from an 
individual at the RO to the effect that the veteran indicated 
that he was stationed with a unit at Inchon.  It is noted 
that according to a map of Korea, Inchon was a considerable 
distance from the Demilitarized Zone.  It was noted that 
Inchon was south of Seoul and Seoul was about 37 miles south 
of the Demilitarized Zone.  Clearly, this evidence does not 
support the veteran's claim.  The veteran's own assertions 
that his prostate cancer is attributable to his exposure to 
herbicides while serving in Korea are duplicative of evidence 
previously of record and are not supported by the evidence, 
including records available to VA with regard to units in 
Korea along the demilitarized zone during the period of use 
of herbicide agents in 1968 and 1969.  Thus, with there being 
no new and material evidence presented, the 2001 RO decision 
remains final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




Veterans Claims Assistance Act of 2000.

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005)), imposes obligations on VA in terms 
of its duties to notify and assist claimants.

The VCAA notice requirements as to the issues addressed on 
the merits in this decision have been complied with by virtue 
of various communications sent to the veteran, including one 
in June 2004.  The veteran was advised of the information 
necessary to substantiate his claims, and of VA's duty with 
respect to obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was specifically told that it was his 
responsibility to provide any evidence in his possession 
pertaining to the claims.  He has not alleged that VA failed 
to comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of other correspondence such as notification of the 
rating decisions on appeal, the statement of the case with 
regard to prostate cancer in April 2005, the statement of the 
case in June 2004, and a supplemental statement of the case 
in April 2005 with regard to a bilateral foot disorder, 
arthritis and a chronic sinus disorder, he has been provided 
with specific information as to why his claims were being 
denied, or the evidence that is lacking.

The Board also concludes that VA's duty to assist has been 
satisfied.  The service medical records and VA medical 
records are in the file.  The veteran had the opportunity to 
present testimony on his own behalf at a hearing before a 
Decision Review Officer in Waco, Texas, in April 2005.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.

The Board finds that the evidence of record is adequate to 
render a decision with regard to the issues under 
consideration because VA did all that it could to assist the 
veteran in the development of his claims.  The issues have 
been in appellate status for several years already and the 
Board finds that VA has done all that it could to assist the 
veteran in the development of his claims over the years.  
Accordingly, the Board finds that VA has satisfied its duty 
to inform and assist the veteran at every stage of this case.


ORDER

Service connection for a bilateral foot disorder other than 
gout is denied.

Service connection for arthritis is denied.

Service connection for a chronic sinus disorder is denied.

New and material evidence not having been received, the 
request to reopen a claim of entitlement to service 
connection for prostate cancer as a result of exposure to 
herbicides is denied.


	                        
____________________________________________
	S. F. SYLVESTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


